Citation Nr: 1724116	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  14-25 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from May 1958 to February 1960.  The Veteran also had additional service in the United States Army Reserve, with periods of active duty for training (ACDUTRA) from July 1961 to August 1961 and in June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2016, the claim was remanded for additional development.  The case has now been returned to the Board for appellate review.  Review of the evidence of record reveals that the requested development has been completed.  As such, the Board finds there is no prejudice to the Veteran, and the Board may proceed with adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A pulmonary disorder did not have onset during active service and is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA and private medical records, and the statements of the Veteran.  Pursuant to the Board's August 2016 remand instructions the RO arranged for VA examination in November 2016.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination and opinions are adequate, because they were performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  

Thus, the Board finds that there was substantial compliance with the August 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim by submission of statements and arguments.  Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided that has not been obtained.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating the claim.

Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b)  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. Id.  The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, benign tumors of the lung are not considered chronic under section 3.309.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).   

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Analysis

The Veteran contends that his current pulmonary disorder is related to a fungal infection and tick bites in basic training and service in the Reserves.  See e.g. August 2013 statement.

Private treatment records, including an August 2008 chest CT scan, show mediastinal lymphadenopathy, pulmonary nodules, and granulomatous disease.  In addition, VA treatment records dated in 2012 and 2013 also reflect lung granulomatous disease.  Thus a current disability has been shown.

Service treatment records are negative for any diagnosed pulmonary disorder.  The Veteran asserts that he was sick in June of 1958 with flu-like symptoms and fever.  He stated that he was not allowed to go on sick call and thus, there would be no record of it.  See June 2011 statement.  In a January 2011 private treatment record, Dr. D.P. noted that the Veteran had been hospitalized for about two months in service for flu-like symptoms.  However, service treatment records reflect that the Veteran was hospitalized and shown to have Reiter's syndrome, manifested by urethritis, conjunctivitis, and arthritis.  Physical examinations in service consistently reflect that his lungs were clear.  See February 1959 service treatment record and April 1959 Narrative Summary.  Similarly, the December 1959 separation examination report shows that the lungs and chest were normal upon examination and the chest x-ray was negative.  The Veteran also denied having any pain or pressure in chest, chronic or frequent colds or chronic cough, and tumor, growth, cyst or cancer at that time.

The Veteran has submitted private treatment records purporting to address whether the his currently diagnosed pulmonary disorder is related to his active service.  According to a January 2011 statement, Dr. D.P. suspected that the Veteran may have had a prior fungal or granulomatous fungal exposure and that he strongly suspects that the Veteran had fungal inspection during basic training.  In a March 2011 statement, Dr. J.T.D. indicated that the Veteran's pulmonary medical problems could be related to the fungus that that he reported being exposed to during his military service.  

The Veteran was afforded a VA medical examination in November 2016.  Following examination and review of the entire record, including the private opinions, the examiner determined that the Veteran's condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  He explained that review of all requested information finalizes on the fact there is no diagnosis by tissue sample (pathology reports) of the Veteran's pulmonary nodules having a specific etiology.  Thus he exclaimed that there is no confirmed diagnosis of asbestosis, or asbestos lesions in his lungs, fungal disease in his lungs, tick bite disease in his lungs, or any type granulomatous disease in his lungs, and no lung malignancies; any and/or all of which would be expected to have been diagnosed by biopsy at the time of bronchoscopy.  He concluded that at this time there continues to be no objective known etiology of his multiple pulmonary nodules and mediastinal lymphadenopathy, and therefore no known relationship to his military service and exposures; and because there is no firm objective diagnosis of the findings, it is not assured and not felt can be assumed the findings are a result of any in-service exposures.  Considering this, the examiner opined that it is less likely than not that the disorder is related to the Veteran's military service, to include any asbestos exposure, fungus exposure, or tick bites therein.

Here, the Board finds that the competent and probative evidence does not support a nexus between the current pulmonary disorder and active service.

The Board acknowledges the January and March 2011 private treatment records and opinions.  The notations that the Veteran "may have had a prior fungal or granulomatous fungal exposure" and that his pulmonary problems "could be related to the fungus" are of no probative value, as the use of terms like "could be" and "maybe" is too indefinite and speculative to be probative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

Furthermore, the private examiners appeared to rely on the Veteran's statements that he was hospitalized with flu-like symptoms during basic training.  However, those statements are inconsistent with the service treatment records reflecting hospitalization for Reiter's Syndrome manifested by arthritis, conjunctivitis, and urethritis.  Thus, the Board finds those statements made to the private examiners not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (VA "may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran" in determining whether documents submitted by a Veteran are "satisfactory" or "credible" evidence).  In turn, to the extent the private examiners relied on the Veteran's report of experiencing a fungal infection in service and opined that his pulmonary medical problems could be related to fungus he was exposed to in Arkansas in early training, the Board finds the opinion unpersuasive.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that medical opinions based on an incomplete or inaccurate factual history are of little probative value).  

On the other hand, the Board finds that the November 2016 VA examination and opinion is of significant probative value, as the VA examiner has the requisite medical expertise to render a diagnosis and a determination as to etiology of a pulmonary disability.  Further, the VA examiner provided rationale for his opinion and based the opinion on the Veteran's history, lay statements, a review of the claims file, and examination of the Veteran.  The Board finds the opinion is persuasive and probative evidence against the claim for service connection because it was based on a review of the claims file, physical examination, and was supported by an articulated medical explanation that is consistent with the remaining records. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion). 

Given the November 2016 VA examination and opinion that the Veteran's pulmonary disorder is less likely than not related to the Veteran's military service, to include any asbestos exposure, fungus exposure, or tick bites therein, the Board finds that the preponderance of the evidence does not support a finding that the Veteran has a pulmonary disorder that is related to an in-service disease or injury.  As the preponderance of the evidence is against the Veteran's claim for service connection for a pulmonary disorder, the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a pulmonary disorder is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


